Exhibit 10.23








Second Amended and Restated
Loan and Security Agreement


Borrower:        On Deck Capital, Inc.     
Address:        1400 Broadway, 25th Floor
New York, New York 10018
        
Guarantor:        ODWS, LLC    
Address:        1400 Broadway, 25th Floor
New York, New York 10018
        
Date:            June 30, 2016


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as it may be
amended, supplemented or otherwise modified from time to time, this “Agreement”)
is entered into on the above date between PACIFIC WESTERN BANK, a California
state chartered bank (successor by merger to Square 1 Bank) (“Lender”), whose
address is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, and
the borrower named above (“Borrower”), whose chief executive office is located
at the above address (“Borrower’s Address”), and the Guarantor named above
(“Guarantor”), a Delaware limited liability company and wholly-owned Subsidiary
of Borrower. The Schedule to this Agreement (the “Schedule”) shall for all
purposes be deemed to be a part of this Agreement, and the same is an integral
part of this Agreement. (Definitions of certain terms used in this Agreement are
set forth in Section 8 below. As used herein, “Loan Party” and “Loan Parties”
mean, jointly and severally, Borrower and Guarantor.)
Lender and Loan Parties hereby agree that effective on the date of this
Agreement, the terms and provisions of the Amended and Restated Loan and
Security Agreement dated as of November 3, 2014 between Lender and Borrower (as
amended, supplemented or modified from time to time prior to the date hereof,
the “Existing LSA”) shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Existing LSA shall be superseded by this Agreement.
All of the “Obligations” (as defined in the Existing LSA, the “Existing
Obligations”) outstanding under the Existing LSA shall continue as Obligations
hereunder, and this Agreement is given as a substitution of and modification of,
and not as a payment of or novation of, the indebtedness, liabilities and
Existing Obligations of Borrower under the Existing LSA.
Any and all security agreements, pledge agreements, certified resolutions,
guaranties, subordination agreements, intercreditor agreements, warrants, letter
of credit agreements, foreign exchange agreements, treasury management
agreements, and other documents, instruments and agreements relating to the
Existing LSA continue in full force and effect and any references therein to the
Existing LSA shall be deemed to refer to this Agreement.
1.    LOANS.
1.1 Loans. Lender will make loans to Borrower (the “Loans”), in amounts not to
exceed the limit shown on the Schedule (the “Credit Limit”), subject to the
provisions of this Agreement. Loans may be repaid and reborrowed, subject to the
terms and conditions of this Agreement.


-1-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the interest rate shown on the Schedule. Accrued interest shall be payable
monthly, on the last day of the month, and shall be charged to Borrower’s loan
account (and, if unpaid, the same shall thereafter bear interest at the same
rate as the other Loans).
1.3 Overadvances. If at any time or for any reason the total of all outstanding
Loans and all other monetary Obligations exceeds the Credit Limit (an
“Overadvance”), Borrower shall pay the amount of the excess to Lender within one
Business Day after its knowledge thereof, without notice or demand. Without
limitation on the foregoing, if an Overadvance exists as of 5:00 P.M. Durham,
North Carolina time on any day, Lender may cease making any Loans hereunder
until no Overadvance exists. Without limiting Borrower's obligation to repay to
Lender the amount of any Overadvance, Borrower agrees to pay Lender interest on
the outstanding amount of any Overadvance, on demand, at the Default Rate.
1.4 Fees. Borrower shall pay Lender the fees shown on the Schedule, which are in
addition to all interest and other sums payable to Lender and are not
refundable.
1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Lender by
email or facsimile. Loan requests received after 1:00 PM Eastern Time will be
deemed made on the next Business Day. Lender may rely on any email, facsimile or
telephone request for a Loan given by a person whom Lender reasonably believes
is an authorized representative of Borrower, and Borrower will indemnify Lender
for any loss Lender suffers as a result of that reliance.
2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, each Loan Party hereby grants to Lender a security
interest in all of the following (collectively, the “Collateral”): all right,
title and interest of such Loan Party in and to all of the following, whether
now owned or hereafter arising or acquired and wherever located: all Accounts;
all Inventory; all Equipment; the Operating Account and any other Deposit
Account held at Lender or with respect to which such Loan Party, Lender and the
depositary bank have executed and delivered a deposit account control agreement;
all General Intangibles (including without limitation all Intellectual
Property); all Investment Property; all Other Property (including without
limitation all Customer Loans and Customer Loan Documentation); and any and all
claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all of such Loan
Party’s books relating to any and all of the above.
Notwithstanding the foregoing, the Collateral shall not include any of the
following property (the “Excluded Property”):
(i) property which consists of a license of Intellectual Property to such Loan
Party, pursuant to a license which is nonassignable by its terms without the
consent of the licensor thereof (but only to the extent such prohibition on
assignability is enforceable under applicable law, including, without
limitation, Section 9408 of the Code);
(ii) property which consists of a lease of Equipment leased to such Loan Party
pursuant to a capital lease which by its terms is non-assignable (but only to
the extent such prohibition on assignability is enforceable under applicable
law, including, without limitation, Sections 9407 of the Code);
(iii) property other than Customer Loans and Cash, if the granting of a security
interest in the property is prohibited by enforceable provisions of applicable
law, provided that upon the cessation of any such prohibition, such property
shall automatically become part of the Collateral; or
(iv) property that is subject to a Lien that is permitted pursuant to clause (i)
of the definition of Permitted Liens, if the grant of a security interest with
respect to such property would be prohibited by the agreement creating such
Permitted Lien or would otherwise constitute a default thereunder, but only to
the extent such prohibition is enforceable under applicable law, and provided,
that such property will be deemed “Collateral” hereunder upon the termination
and release of such Permitted Lien; or
(v) “intent-to-use” Trademarks until such time as such Loan Party begins to use
such Trademarks;
(vi) any Customer Loan and related assets (including any “Related Security”, as
defined in the Permitted SPE Financings) sold or transferred or purported to be
sold or transferred by Borrower pursuant to a transaction permitted under this
Agreement, including a Permitted SPE Sale, a Permitted Charged-Off Sale and a
Permitted Whole Loan


-2-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


Sale, and from and after the date of any such sale any collections and other
proceeds received by such Loan Party with respect to such Customer Loan and
related assets (other than (A) the Purchase Price paid to Borrower in connection
with such sale, and (B) any distributions made to such Borrower in connection
with such sale); or
(vii) any Excluded Account.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
In order to induce Lender to enter into this Agreement and to make Loans, each
Loan Party represents and warrants to Lender as follows, and such Loan Party
covenants that the following representations will continue to be true (except to
the extent that such representation or warranty relates to a particular date),
and that such Loan Party will at all times comply with all of the following
covenants, throughout the term of this Agreement and until all Obligations
(other than contingent, unmatured indemnification Obligations) have been paid
and performed in full:
3.1 Corporate Existence and Authority. Each Loan Party is, and will continue to
be, duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party is and will
continue to be qualified and licensed to do business in all jurisdictions in
which any failure to do so would result in a Material Adverse Change. The
execution, delivery and performance by each Loan Party of this Agreement, and
all other documents contemplated hereby (i) have been duly and validly
authorized, (ii) are not subject to any consents, which have not been obtained,
(iii) are enforceable against such Loan Party in accordance with their terms
(except as enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), and (iv) do not violate such Loan Party’s articles or
certificate of incorporation, or such Loan Party’s by-laws, or any law or any
material agreement or instrument, which is binding upon such Loan Party or its
property, and (v) do not constitute grounds for acceleration of any indebtedness
or obligations in excess of $50,000 in the aggregate, under any agreement or
instrument which is binding upon such Loan Party or its property.
3.2 Name; Trade Names and Styles. As of the date hereof, the name of each Loan
Party set forth in the signature pages to this Agreement is its correct name.
Listed in the Representations are all prior names of each Loan Party and all of
each Loan Party’s present and prior trade names, as of the date hereof. Each
Loan Party shall give Lender 30 days' prior written notice before changing its
name or doing business under any other name. Each Loan Party has complied, and
will in the future comply, in all material respects, with all laws relating to
the conduct of business under a fictitious business name, except where all
failures to do so will not result in damage to such Loan Party of more than a
total of $250,000.
3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is the chief executive office
of each Loan Party. In addition, as of the date hereof, each Loan Party has
places of business and Collateral is located only at the locations set forth in
the Representations. Each Loan Party will give Lender at least 15 days prior
written notice before opening any additional place of business, changing its
chief executive office, or moving any of the Collateral owned by it to a
location other than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $250,000 fair market value
of Equipment and Inventory is located.
3.4 Title to Collateral; Perfection; Permitted Liens.
(a) Each Loan Party is now, and will at all times in the future be, the sole
owner of all the Collateral owned by it, except for items of Equipment which are
leased to such Loan Party, and except for non-exclusive licenses granted by such
Loan Party in the ordinary course of business. The Collateral now is and will
remain free and clear of any and all Liens and adverse claims, except for
Permitted Liens. Lender now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and each Loan Party will at all times take
commercially reasonable measures to defend Lender’s security interest in the
Collateral owned by it against all claims of others.
(b)    [intentionally omitted].
(c) In the event that any Loan Party shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting or intends
to assert, and in which the potential recovery exceeds $100,000, such Loan Party
shall promptly notify Lender thereof in writing and provide Lender with such
information regarding the same as Lender


-3-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


shall request. Such notification to Lender shall constitute a grant of a
security interest in the commercial tort claim and all proceeds thereof to
Lender, and such Loan Party shall execute and deliver all such documents and
take all such actions as Lender shall request in connection therewith.
(d)     None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Each Loan Party will
keep in full force and effect, and will comply with all material terms of, any
lease of real property where any of the Collateral now or in the future may be
located, except in each case to the extent its failure to do so would not result
in total damages for all such failures in excess of $1,000,000.
(e)    Except as disclosed in the Representations, no Loan Party is a party to,
nor is it bound by, any material license or other agreement that is required for
the conduct of its business and that prohibits or otherwise restricts such Loan
Party from granting a security interest in such Loan Party’s interest in such
license or agreement or any other property required for the conduct of such Loan
Party’s business.
(f)    Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted by Borrower in the ordinary course of business.
To the best of Borrower’s knowledge, each of the Copyrights, Trademarks and
Patents is valid and enforceable, and no part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and no claim has been
made in writing to Borrower that any part of the Intellectual Property violates
the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Change. Guarantor does not
own any Intellectual Property at the date hereof.
3.5 Activities of Guarantor. The Guarantor has not engaged in any business
activities and does not own any material property or assets other than Customer
Loans, Permitted Investments, and the proceeds thereof, and shall not conduct
any activities other than (a) the ownership from time to time of Customer Loans,
Permitted Investments and the proceeds thereof, (b) activities and contractual
rights incidental to the maintenance of its existence, (c) disbursing
distributions to the Borrower and making Permitted Investments, and (d) de
minimis activities and assets directly related and incidental to the foregoing.
3.6 Maintenance of Collateral. Each Loan Party will maintain all tangible
Collateral owned by it in good working condition (ordinary wear and tear
excepted), and such Loan Party will not use the Collateral for any unlawful
purpose. Each Loan Party will immediately advise Lender in writing of any
material loss or damage to the Collateral owned by it having a value in excess
of $250,000.
3.7 Books and Records. Each Loan Party has maintained and will maintain at
Borrower’s Address books and records, which are complete and accurate in all
material respects, and comprise an accounting system in accordance with GAAP in
all material respects.
3.8 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Lender have been, and will be, prepared in conformity
with GAAP, and now and in the future will fairly present the results of
operations and financial condition of Borrower on a consolidated basis, in
accordance with GAAP, at the times and for the periods therein stated (except
for non-compliance with FAS 123R (FASB ASC 718) in monthly financial statements,
and, in the case of interim financial statements, for the lack of footnotes and
subject to year-end adjustments). Between the last date covered by any such
statement provided to Lender and the date hereof, there has been no Material
Adverse Change.
3.9 Tax Returns and Payments; Pension Contributions. Each Loan Party has timely
filed, and will timely file, all required tax returns and reports, and such Loan
Party has timely paid, and will timely pay, all foreign, federal, state and
local taxes, assessments, deposits and contributions now or in the future owed
by such Loan Party, except in each case to the extent its failure to do so is
not reasonably likely to result in damages or penalties incurred by such Loan
Party in excess of $250,000 in total. Each Loan Party may, however, defer
payment of any contested taxes, provided that such Loan Party (i) in good faith
contests such Loan Party's obligation to pay the taxes by appropriate
proceedings promptly and diligently instituted and conducted, (ii) notifies
Lender in writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to keep the
contested taxes from becoming a Lien upon any of the Collateral owned by it.
Each Loan Party is unaware of any claims or adjustments proposed for any of such
Loan Party’s prior tax years which could result in additional taxes becoming due
and payable by such Loan Party. Each Loan Party has paid, and shall continue to
pay all amounts necessary to fund all present and future pension, profit sharing
and deferred compensation plans in accordance with their terms, and such Loan
Party has not and will not withdraw from participation in, permit partial or
complete termination of, or permit


-4-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


the occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of such Loan Party, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.
3.10 Compliance with Law. Each Loan Party has, to the best of its knowledge,
complied, and will in the future comply, in all material respects, with all
provisions of all foreign, federal, state and local laws and regulations
applicable to such Loan Party, except to the extent its failure to do so is not
reasonably likely to result in a Material Adverse Change, including, but not
limited to, those relating to such Loan Party's ownership of real or personal
property, the conduct and licensing of such Loan Party's business, and all
environmental matters. Each Loan Party has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of such Loan Party’s business as currently conducted, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Change.
3.11 Litigation. As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to each Loan Party’s knowledge,
threatened against or affecting such Loan Party in any court or before any
governmental agency (or any basis therefor known to such Loan Party) involving
any claim against such Loan Party of more than $250,000. Each Loan Party will
promptly inform Lender in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against it involving any
claim against it of more than $250,000.
3.12 Use of Proceeds. All proceeds of all Loans shall be used solely for
Borrower’s working capital. No Loan Party is purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
3.13 Solvency, Payment of Debts. The Loan Parties, taken as a whole, are able to
pay their debts (including trade debts) as they mature; the fair saleable value
of the Loan Parties’ assets, taken as a whole (including goodwill minus
disposition costs) exceeds the fair value of their liabilities; and the Loan
Parties, taken as a whole, are not left with unreasonably small capital after
the transactions contemplated by this Agreement.
4. CUSTOMER LOANS.
4.1 Customer Loan Documentation. If requested by Lender, each Loan Party shall
furnish Lender with copies (or, at Lender's request after an Event of Default,
originals to the extent originals exist) of all Customer Loan Documentation, and
each Loan Party warrants the genuineness of all of the foregoing, and absent any
delivery of Customer Loan Documentation to Lender, Borrower shall at all times
retain possession of all Customer Loan Documentation of the Loan Parties.
4.2 Accounts with Lender. Borrower shall open and maintain a deposit account
with Lender into which Lender may credit Loans to be made to Borrower. Lender
may from time to time in its discretion make Loans to Borrower to cover checks
or other items or charges that Borrower has drawn or made against the any
account Borrower maintains with Lender or to cause payment of amounts due under
the Loan Documents. Borrower authorizes Lender to make such Loans from time to
time by means of appropriate entries of credits to such account sufficient to
cover any such charges then presented, such Loans to be subject to the terms of
this Agreement as though made pursuant to a request from Borrower.
4.3 Verifications. Upon the occurrence and during the continuance of any Event
of Default, Lender may, from time to time, verify directly with the respective
Customer Loan Obligor the validity, amount and other matters relating to the
Customer Loan, by means of mail, telephone or otherwise, either in the name of
Borrower, Guarantor or Lender or such other name as Lender may choose.
5. ADDITIONAL DUTIES OF BORROWER.
5.1 Financial and Other Covenants. Borrower on a consolidated basis with
Guarantor shall at all times comply with the financial and other covenants set
forth in the Schedule.
5.2 Insurance. Each Loan Party shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Lender, in such form and amounts as Lender may
reasonably require and that are customary and in accordance with standard
practices for such Loan Party’s industry and locations, and shall provide
evidence of such insurance to Lender. All such insurance policies shall name
Lender


-5-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


as loss payee, and shall contain a lenders loss payee endorsement in form
reasonably acceptable to Lender. Upon receipt of the proceeds of any such
insurance (other than proceeds from Borrower’s business interruption insurance,
which shall be released to Borrower unless a material portion of the Obligations
has been accelerated in connection with the occurrence of an Event of Default or
a Default or Event of Default has occurred and is continuing under Section
7.1(k) or 7.1(l)), if no Event of Default has occurred and is continuing, Lender
shall release to Borrower such insurance proceeds, which shall be utilized by
Borrower for such purposes that are in accordance with this Agreement as its
Board of Directors shall determine after receipt of such proceeds. Lender may
require reasonable assurance that the insurance proceeds so released will be so
used. If a Loan Party fails to provide or pay for any insurance, Lender may, but
is not obligated to, obtain the same at Borrower's expense. Each Loan Party
shall promptly deliver to Lender copies of all material reports made to
insurance companies.
5.3 Reports. Borrower, at its expense and on behalf of the Loan Parties, shall
provide Lender with the written reports set forth in the Schedule, and such
other written reports with respect to the Loan Parties as Lender shall from time
to time specify in its Good Faith Business Judgment.
5.4 Access to Collateral, Books and Records. At reasonable times, and on two
Business Days’ notice, Lender, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy each Loan Party’s books and
records. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $1,000 per person per day (or such other amount as
shall represent Lender’s then current standard charge for the same), plus
reasonable and documented out-of-pocket expenses (including without limitation
any additional costs and expenses of outside auditors retained by Lender);
provided that Borrower shall not be required to reimburse Lender for the cost of
more than two such audits, or for an aggregate of more than $20,000, in any
fiscal year, except that such limitations shall not apply if any Default or
Event of Default has occurred and is continuing.
5.5 Negative Covenants. Except as may be permitted in the Schedule, no Loan
Party shall, without Lender's prior written consent (which shall be a matter of
its Good Faith Business Judgment), do any of the following:
(i) merge or consolidate with another corporation or entity;
(ii) acquire any assets, except (A) for assets acquired in the ordinary course
of business, (B) for acquisitions of assets outside the ordinary course of
business in a total amount not exceeding a total of $500,000 in any fiscal year
for all Loan Parties, (C) for assets acquired outside the ordinary course of
business, after written notice to Lender, the acquisition of which was approved
by the Borrower’s Board of Directors, (D) repurchases of Customer Loans
previously sold, or transferred to an SPE pursuant to a transaction permitted
under this Agreement, if required by the underlying sale or transfer documents,
and (E) repurchases of Customer Loans previously sold, or transferred in a
Permitted Whole Loan Sale, if required by the underlying sale or transfer
documents, (F) Borrower may acquire Customer Loans from Guarantor from time to
time; and (G) Guarantor may acquire Customer Loans from Borrower from time to
time (all assets transferred from Borrower to Guarantor and from Guarantor to
Borrower continuing to be subject to the security interest in favor of Lender);
(iii) enter into any transaction outside the ordinary course of business that is
not dealt with in another subparagraph of this Section 5.5, except for such
transactions that, in the aggregate, do not involve more than $500,000 in any
fiscal year;
(iv) sell or transfer any Collateral, except for (A) Permitted SPE Sales, (B)
Permitted Whole Loan Sales, (C) Permitted Charged-Off Sales, (D) the sale of
obsolete or unneeded Equipment in the ordinary course of business, (E) the sale
or transfer of Collateral (other than Customer Loans) outside the ordinary
course of business that was approved by the Borrower’s Board of Directors, (F)
the transfer by Borrower of Customer Loans to the Guarantor from time to time;
and (G) the transfer by the Guarantor of Customer Loans, Permitted Investments
or other assets to Borrower from time to time;
(v) make any loans of any money or other assets or any other Investments, other
than (A) Permitted Investments, (B) loans made in the ordinary course of
business (providing loans and other credit products to commercial borrowers
shall be deemed in the ordinary course of Borrower’s business for purposes of
this Section 5), (C) Investments in Canadian Subsidiaries which are in
businesses similar to that of Borrower and which are permitted by Section
5.5(xiv), in an aggregate amount not exceeding $5,000,000, and in Domestic
Subsidiaries which are in businesses similar to that of Borrower and which are
permitted by Section 5.5(xiv), (D) Investments permitted in another subparagraph
of this


-6-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


Section 5.5, and (E) other Investments not exceeding a total of $1,000,000 in
any fiscal year, and (F) Investments by the Borrower in the Guarantor from time
to time;
(vi) create, incur, assume or permit to be outstanding any Indebtedness other
than Permitted Indebtedness;
(vii) guarantee or otherwise become liable with respect to the obligations of
another party or entity, other than Permitted Guarantees;
(viii) pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);
(ix) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock or other equity securities, except for (A) repurchases of
stock from former employees or directors of Borrower under the terms of
applicable repurchase agreements in an aggregate amount not to exceed $200,000
in any fiscal year, or (B) any redemption, retirement, purchase or other
acquisition of Borrower's stock or other equity securities made using only the
proceeds received from any substantially contemporaneous equity issuance of
Borrower;
(x) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto, or become an
“investment company” within the meaning of the Investment Company Act of 1940;
(xi) directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Borrower, except for (A) any Permitted SPE
Sale made in connection with a Permitted SPE Financing (and transactions
reasonably related thereto or contemplated therein, including any servicing
arrangements), (B) transactions that are in the ordinary course of Borrower’s
business, and are on fair and reasonable terms that are no less favorable to
Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person, and (C) transactions existing on the date hereof and set
forth in the Representations, and (D) transactions between the Borrower and the
Guarantor not prohibited hereby; or
(xii) reincorporate in another state;
(xiii) change its fiscal year, without written notice to Lender within five
Business Days thereafter;
(xiv) create a Subsidiary (other than any Permitted Subsidiary), except for the
creation of (A) any Domestic Subsidiary that was approved by the Borrower’s
Board of Directors and that, within 10 Business Days after the date it is
created, executes and delivers all such documents and takes all such actions as
Lender determines are necessary or appropriate for such Subsidiary to become, at
Lender’s option, either a co-borrower hereunder or a guarantor hereof, including
providing Lender with a first-priority perfected security interest in all of its
assets (other than assets of the type described in Sections 2(i) - 2(v) hereof)
to secure its obligations as a co-borrower or guarantor, and (B) any Canadian
Subsidiary which was approved by Borrower’s Board of Directors; in the case of
both (A) and (B), provided that after giving effect to the foregoing, no Default
or Event of Default would occur, and subject to Section 5.5(v);
(xv) dissolve or elect to dissolve; or
(xvi) agree to do any of the foregoing, unless such agreement provides that it
is subject to the prior written consent of Lender.
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Event of Default has occurred and is continuing, or would occur
as a result of such transaction, except that Permitted SPE Sales, Permitted
Whole Loan Sales, Permitted Charged-Off Sales and Investments described in
Sections 5.5(v)(D) and 5.5(xi)(D) shall still be permitted unless a material
portion of the Obligations has been accelerated in connection with the
occurrence of an Event of Default or a Default or Event of Default has occurred
and is continuing under Section 7.1(k) or 7.1(l).
5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Lender with respect to any Collateral or relating to
any Loan Party and such suit or proceeding is not instituted by Lender against a
Loan Party or any of Borrower’s Affiliates, each Loan Party shall, without
expense to Lender, make available Loan Party and its officers, employees and
agents and its books and records, to the extent that Lender may deem them
reasonably necessary in order to prosecute or defend any such suit or
proceeding.
5.7    Notification of Changes. Each Loan Party will give Lender written notice
of any change in its executive officers within ten days after the date of such
change.


-7-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


5.8    Registration of Intellectual Property Rights.
(a)    Each Loan Party shall promptly give Lender written notice of any
applications or registrations it files or obtains with respect to Intellectual
Property filed with the United States Patent and Trademark Office or the United
States Copyright Office, including the date of any such filing and the
registration or application numbers, if any.
(b)    Each Loan Party shall use commercially reasonable efforts to (i) protect,
defend and maintain the validity and enforceability of the Intellectual
Property, (ii) detect infringements of the Intellectual Property, and (iii) not
allow any material Intellectual Property to be abandoned, forfeited or dedicated
to the public except as shall be approved by the Board of Directors of Borrower.
5.9 Deposit of Cash Purchase Price. Each Loan Party shall deposit, or cause to
be deposited, into the Operating Account, the cash Purchase Price received by
it, if any, for the sale of Customer Loans and related assets (including any
related security).
5.10 Further Assurances. Each Loan Party agrees, at its expense, on request by
Lender, to execute all documents and take all actions, as Lender, may, in its
Good Faith Business Judgment, deem necessary or useful in order to perfect and
maintain Lender's perfected first-priority security interest in the Collateral
(subject only to Permitted Liens), and in order to fully consummate the
transactions contemplated by this Agreement.
6. TERM.
6.1 Maturity Date. The financing provided by Lender to Borrower under this
Agreement shall continue in effect until the maturity date set forth on the
Schedule (the “Maturity Date”), subject to Section 6.3 below.
6.2 Early Termination. The financing provided by Lender to Borrower under this
Agreement may be terminated prior to the Maturity Date as follows: (i) by
Borrower, effective 20 days after written notice of termination is given to
Lender; or (ii) by Lender at any time after the occurrence and during the
continuance of an Event of Default, without notice, effective immediately.
6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination of the financing provided by Lender to Borrower under this
Agreement, Borrower shall pay and perform in full all Obligations (other than
the Surviving Obligations), whether evidenced by installment notes or otherwise,
and whether or not all or any part of such Obligations are otherwise then due
and payable. Notwithstanding any termination of the financing provided by Lender
to Borrower under this Agreement, all of Lender's security interests in all of
the Collateral and all of the terms and provisions of this Agreement shall
continue in full force and effect until all Obligations (other than the
Surviving Obligations) have been paid and performed in full; provided that
Lender may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Lender, nor shall any such termination relieve Borrower of any
Obligation to Lender, until all of the Obligations (other than the Surviving
Obligations) have been paid and performed in full. Upon payment in full of all
of the Obligations (other than the Surviving Obligations), Lender shall, at
Borrower’s expense, release or terminate all financing statements and other
filings in favor of Lender as may be required to fully terminate Lender's
security interests, provided that there are no suits, actions, proceedings or
claims pending or threatened against any Person indemnified by Borrower under
this Agreement with respect to which indemnity has been or may be sought, upon
Lender’s receipt of the following, in form and content satisfactory to Lender:
(i) cash payment in full of all of the Obligations (other than contingent,
unmatured indemnification Obligations) and performance by Borrower of all
non-monetary Obligations (other than the Surviving Obligations) under this
Agreement, (ii) written confirmation by Borrower that the commitment of Lender
to make Loans under this Agreement has terminated, (iii) a general release of
all claims against Lender, its officers, directors, agents, attorneys and
Affiliates by each Loan Party relating to Lender’s performance and obligations
under the Loan Documents, on Lender’s standard form, and (iv) an agreement by
Borrower to indemnify Lender for any payments received by Lender that are
applied to the Obligations that may subsequently be returned or otherwise not
paid for any reason.
6.4 Surviving Obligations. Upon termination of the financing provided by Lender
to Borrower under this Agreement and payment in full all Obligations (other than
the Surviving Obligations), the provisions of this Agreement shall terminate,
provided that the following provisions shall continue in effect and be
applicable to the Surviving Obligations: Sections 5.6, 7.1(k), 7.1(l), 7.2(b),
applicable definitions under Section 8, 9.5 through 9.16, 9.19 through 9.20, and
Section 3 of the Schedule relating to the Success Fee.


-8-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


7. EVENTS OF DEFAULT AND REMEDIES.
7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Lender immediate written notice thereof:
(a) any warranty, representation, statement, report or certificate made or
delivered to Lender by any Loan Party or any officer, employee or agent of any
Loan Party, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or
(b) Except as may be provided otherwise in Section 7.1(c) below, Borrower shall
fail to pay (i) when due any Loan or, (ii) within one Business Day after the
date due, any interest thereon, or (iii) within two Business Days after the date
due, any other monetary Obligation; or
(c) if (i) Borrower shall fail to pay any Overadvance within one Business Day
after its knowledge thereof, and (ii) Lender shall give written notice to
Borrower that Lender elects to declare an Event of Default based on clause (i)
above (and, notwithstanding Section 9.5, such notice may be given by Lender by
email, which notice will be effective when given); or
(d) any Loan Party shall fail to comply with any non-monetary Obligation which
by its nature cannot be cured, or shall fail to comply with the provisions of
Section 5.4 (titled “Access to Collateral, Books and Records”), Section 5.5
(titled “Negative Covenants”), Section 5 of the Schedule (titled “Financial and
Other Covenants”) (but subject to any equity cure provisions that may be set
forth in Section 5 of the Schedule), Sections 6(a), 6(d) and 6(f) of the
Schedule (titled “Reporting”), or Section 8 of the Schedule (titled “Additional
Provisions”); or
(e) any Loan Party shall fail to perform any other non-monetary Obligation,
which failure is not cured within ten Business Days after the earlier of the
date (i) such failure first becomes known or should have become known in the
exercise of reasonable diligence by an officer of such Loan Party, or (ii)
Lender gives written notice thereof to such Loan Party; or
(f) any Collateral becomes subject to any Lien (other than a Permitted Lien)
which is not released within ten Business Days after the earlier of the date
that (i) such failure first becomes known to an officer of any Loan Party, or
(ii) written notice thereof is given to such Loan Party by Lender; or
(g) any Collateral is attached, seized, subjected to a writ or distress warrant,
or is levied upon, and such attachment, seizure, writ or distress warrant or
levy has not been removed, discharged or rescinded within 15 days, or if a Loan
Party is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if
the aggregate amount of judgments or other claims that have become Liens on any
of the Collateral ever exceeds $250,000 for more than 20 days, or if a notice of
lien, levy, or assessment is filed of record with respect to any of the
Collateral by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and such notice of lien, levy, or assessment is not released within 10
Business Days;
(h) any default or event of default occurs under any obligation secured by a
Permitted Lien in excess of $250,000 (for all such obligations) (other than any
obligation governed by Section 7.1(n) below), which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or
(i) any Loan Party breaches any material contract or obligation (other than any
obligation governed by Section 7.1(n) below), which has resulted or may
reasonably be expected to result in a Material Adverse Change; or
(j)    a final, judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
a Loan Party, and the same remain unsatisfied and unstayed for a period of 10
Business Days or more; or
(k) Dissolution, termination of existence, temporary or permanent suspension of
business, or insolvency of any Loan Party; or appointment of a receiver, trustee
or custodian (which appointment is not rescinded within 15 Business Days), for
all or any part of the property of, assignment for the benefit of creditors by,
or the commencement of any Insolvency Proceeding by any Loan Party; or
(l) the commencement of any Insolvency Proceeding against any Loan Party, which
is not cured by the dismissal thereof within 60 days after the date commenced;
or


-9-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


(m) with respect to any Permitted SPE Sale, Borrower shall not have been paid at
least 75% of the Purchase Price for the Customer Loans sold or transferred in
such Permitted SPE Sale contemporaneously with such sale in cash by depositing
the same in the Operating Account;
(n) an event of default shall occur under any Permitted SPE Financing with a
principal amount in excess of $1,000,000 and such event of default results in
the acceleration of amounts owed thereunder or the exercising of remedies with
respect to such event of default; or
(o) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations, other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits its subordination
agreement and Borrower has acquiesced to or taken action that resulted in such
termination or limit; or
(p) a Change in Control shall occur; or
(q) there is a change in the person(s) holding any two of the positions of Chief
Executive Officer, Chief Operating Officer, or Chief Financial Officer, of the
Borrower (e.g., two persons holding the positions of Chief Executive Officer and
Chief Operating Officer, respectively, or one person holding both positions of
Chief Executive Officer and Chief Financial Officer, etc.), and such person(s)
is not replaced with another person(s) acceptable to Lender in its Good Faith
Business Judgment within 30 days after the first date that both such positions
are vacant; or
(r) a Loan Party shall generally not pay its debts as they become due, or a Loan
Party shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or
(s) a Material Adverse Change shall occur.
Lender may cease making any Loans hereunder during any of the cure periods
specified above in clauses (c), (g), (k), or (l), and thereafter if an Event of
Default has occurred and is continuing.
7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Lender, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by each Loan
Party), may do any one or more of the following: (a) Cease making Loans or
otherwise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation; (c) Take possession of any or all of the Collateral wherever it may
be found, and for that purpose each Loan Party hereby authorizes Lender without
judicial process to enter onto any of such Loan Party's premises without
interference to search for, take possession of, keep, store, or remove any of
the Collateral, and remain on the premises or cause a custodian to remain on the
premises in exclusive control thereof, without charge for so long as Lender
deems it necessary, in its Good Faith Business Judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should Lender seek to take possession of any of the
Collateral by court process, each Loan Party hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Lender retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (d) Require
each Loan Party to assemble any or all of the Collateral and make it available
to Lender at places designated by Lender which are reasonably convenient to
Lender and such Loan Party, and to remove the Collateral to such locations as
Lender may deem advisable; (e) Complete the processing, manufacturing or repair
of any Collateral prior to a disposition thereof and, for such purpose and for
the purpose of removal, Lender shall have the right to use each Loan Party 's
premises, Equipment and all other property without charge; (f) Sell, lease or
otherwise dispose of any of the Collateral, in its condition at the time Lender
obtains possession of it or after further manufacturing, processing or repair,
at one or more public and/or private sales, in lots or in bulk, for cash,
exchange or other property, or on credit, and to adjourn any such sale from time
to time without notice other than oral announcement at the time scheduled for
sale. Lender shall have the right to conduct such disposition on such Loan
Party's premises without charge, for such time or times as Lender deems
reasonable, or on Lender's premises, or elsewhere and the Collateral need not be
located at the place of disposition. Lender may directly or through any
Affiliate purchase or lease any Collateral at any such public disposition, and
if permissible under applicable law, at any private disposition. Any sale or
other disposition of Collateral shall not relieve any Loan Party of any
liability such Loan Party may have if any


-10-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


Collateral is defective as to title or physical condition or otherwise at the
time of sale; (g) demand payment of, and collect any Accounts, General
Intangibles, Customer Loans and other Collateral and, in connection therewith,
each Loan Party irrevocably authorizes Lender to endorse or sign such Loan
Party's name on all collections, receipts, instruments and other documents, to
take possession of and open mail addressed to such Loan Party and remove
therefrom payments made with respect to any item of the Collateral or proceeds
thereof, and, in Lender's Good Faith Business Judgment, to grant extensions of
time to pay, compromise claims and settle any of the foregoing for less than
face value; (h) demand and receive possession of any of a Loan Party’s federal
and state income tax returns and the books and records utilized in the
preparation thereof or referring thereto; and (i) set off any of the Obligations
against any general, special or other Deposit Accounts of any Loan Party
maintained with Lender. All reasonable attorneys' fees, expenses, costs,
liabilities and obligations incurred by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be due on demand,
and shall bear interest at a rate equal to the highest interest rate applicable
to any of the Obligations. Without limiting any of Lender's rights and remedies,
from and after the occurrence and during the continuance of any Event of
Default, the interest rate applicable to the Obligations shall be increased by
an additional two percent per annum (the “Default Rate”).
7.3 Standards for Determining Commercial Reasonableness. Each Loan Party and
Lender agree that a sale or other disposition (collectively, “Sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) notice of the Sale is given to such
Loan Party at least ten days prior to the Sale, and, in the case of a public
Sale, notice of the Sale is published at least five days before the date of the
Sale in a newspaper of general circulation in the county where the Sale is to be
conducted; (ii) notice of the Sale describes the Collateral in general,
non-specific terms; (iii) the Sale is conducted at a place designated by Lender,
with or without the Collateral being present; (iv) the Sale commences at any
time between 8:00 a.m. and 6:00 p.m; (v) payment of the purchase price in cash
or by cashier’s check or wire transfer is required; (vi) with respect to any
Sale of any of the Collateral, Lender may (but is not obligated to) direct any
prospective purchaser to ascertain directly from such Loan Party any and all
information concerning the same. Lender shall be free to employ other methods of
noticing and selling the Collateral, in its discretion, if they are commercially
reasonable.
7.4 Investment Property. If an Event of Default has occurred and is continuing,
each Loan Party shall hold all payments on, and proceeds of, and distributions
with respect to, Investment Property in trust for Lender, and such Loan Party
shall deliver all such payments, proceeds and distributions to Lender,
immediately upon receipt, in their original form, duly endorsed, to be applied
to the Obligations in such order as Lender shall determine. Each Loan Party
recognizes that Lender may be unable to make a public sale of any or all of the
Investment Property, by reason of prohibitions contained in applicable
securities laws or otherwise, and expressly agrees that a private sale to a
restricted group of purchasers for investment and not with a view to any
distribution thereof shall be considered a commercially reasonable sale thereof.
7.5 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Lender’s other rights and remedies, each Loan
Party grants to Lender an irrevocable power of attorney coupled with an
interest, authorizing and permitting Lender (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to such Loan Party, and at such Loan Party's
expense, to do any or all of the following, in such Loan Party's name or
otherwise, but Lender agrees that if it exercises any right hereunder, it will
do so in good faith and in a commercially reasonable manner: (a) execute on
behalf of such Loan Party any documents that Lender may, in its Good Faith
Business Judgment, deem advisable in order to perfect and maintain Lender's
security interest in the Collateral, or in order to exercise a right of such
Loan Party or Lender, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) execute on
behalf of such Loan Party, any invoices relating to any Account or other
Collateral, any draft against any Account Debtor and any notice to any Account
Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic's, materialman's or other Lien, or assignment or satisfaction of
mechanic's, materialman's or other Lien; (c) take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
such Loan Party upon any instruments, or documents, evidence of payment or
Collateral that may come into Lender's possession; (d) endorse all checks and
other forms of remittances received by Lender; (e) pay, contest or settle any
Lien and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (f)
grant extensions of time to pay, compromise claims and settle Accounts, General
Intangibles and Customer Loans for less than face value and execute all releases
and other documents in connection therewith; (g) pay any sums required on
account of such Loan Party's taxes or to secure the release of any Liens
therefor, or both; (h)


-11-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) instruct any third party
having custody or control of any books or records belonging to, or relating to,
such Loan Party to give Lender the same rights of access and other rights with
respect thereto as Lender has under this Agreement; and (j) take any action or
pay any sum required of such Loan Party pursuant to this Agreement and any other
Loan Documents; (k) enter into a short-form intellectual property security
agreement consistent with the terms of this Agreement for recording purposes
only or modify, in its sole discretion, any intellectual property security
agreement entered into between such Loan Party and Lender without first
obtaining such Loan Party’s approval of or signature to such modification by
amending exhibits thereto, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by such Loan
Party after the execution hereof or to delete any reference to any right, title
or interest in any Copyrights, Patents or Trademarks in which such Loan Party no
longer has or claims to have any right, title or interest; and (l) file, in its
sole discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Lender may exercise such
power of attorney to sign the name of such Loan Party on any of the documents
described in clauses (k) and (l) above, regardless of whether an Event of
Default has occurred. Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys' fees
incurred by Lender with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Lender's rights under the foregoing power of attorney or any
of Lender's other rights under this Agreement be deemed to indicate that Lender
is in control of the business, management or properties of any Loan Party.
7.6 Application of Proceeds. All proceeds realized as the result of any Sale of
the Collateral shall be applied by Lender first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by Lender in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as Lender shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; each Loan Party shall remain
liable to Lender for any deficiency. If, Lender, in its Good Faith Business
Judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any Sale of Collateral, Lender shall have the
option, exercisable at any time, in its Good Faith Business Judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Lender of the cash
therefor.
7.7 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under the Uniform Commercial Code and under all other applicable
laws, and under any other instrument or agreement now or in the future entered
into between Lender and any Loan Party, and all of such rights and remedies are
cumulative and none is exclusive. Exercise or partial exercise by Lender of one
or more of its rights or remedies shall not be deemed an election, nor bar
Lender from subsequent exercise or partial exercise of any other rights or
remedies. The failure or delay of Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.
7.8 Liability. Lender shall not be responsible or liable for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Customer Loan, or for settling any Customer
Loan in good faith for less than the full amount thereof, nor shall Lender be
deemed to be responsible for any of any Loan Party’s obligations under any
contract or agreement giving rise to any Customer Loan or any Customer Loan
Documentation, provided in each case that it acts in its Good Faith Business
Judgment. Nothing in this Section 7.8 shall, however, relieve Lender from
liability for its own gross negligence or willful misconduct.
8.    Definitions. As used in this Agreement, the following terms have the
following meanings:
“Account Debtor” means the obligor on an Account, General Intangible, Customer
Loan or other Collateral.
“Accounts” means all present and future “accounts” as defined in the Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all accounts receivable
and other sums owing to any Loan Party.
“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


-12-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


“Approved Fund” means any Person that, in the ordinary course of its business,
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit that generally have an original par amount in excess of
$10,000,000 and that is administered or managed by an entity that is not
included in the list of entities set forth in clause (b) of the definition of
Direct Competitor or any Affiliate thereof.
“Borrower’s Credit Policy” shall mean Borrower’s Credit Policy dated April 14,
2014, a copy of which is attached hereto as Exhibit A, with such changes thereto
after the date hereof as are from time to time approved by the Credit Committee
of the Board of Directors of Borrower, provided that (i) the Credit Policy
continues to be similar to the credit policy attached hereto as Exhibit A and
(ii) any such changes would not reasonably be expected to be materially adverse
to Lender.
“Business Day” means a day on which Lender is open for business.
“Canadian Subsidiary” means a Subsidiary organized under the laws of Canada or
any province thereof.
“Change in Control” means either of (i) a transaction other than a bona fide
equity financing or series of financings on terms and from investors reasonably
acceptable to Lender in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction, provided that for the avoidance of doubt, an initial underwritten
public offering of stock of the Borrower pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act of 1933, as amended (an “Initial Public Offering”), shall not
constitute a “Change of Control” under this Agreement, or (ii) any transaction
the result of which the Guarantor is no longer a wholly-owned Subsidiary of
Borrower.
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of North Carolina from time to time.
“Collateral” has the meaning set forth in Section 2 above.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Lender or cured within any
applicable cure period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.


-13-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


“Customer Loan” means commercial loan made by Borrower in the ordinary course of
Borrower’s business, or by the Originating Bank and acquired by Borrower from
the Originating Bank in the ordinary course of Borrower’s business, and all sums
due from the Customer Loan Obligor in connection therewith, which loan has not
been sold or transferred, or purported to be sold or transferred, by Borrower.
“Customer Loan Documentation” means the promissory notes, loan agreements and
other documentation entered into from time to time between Borrower and its
customers relating to Customer Loans, as such documentation may be amended from
time to time in accordance with the Credit Policy.
“Customer Loan Obligor” means the person or entity to whom a loan is made by
Borrower in the ordinary course of its business, and any guarantor thereof or
other person liable thereon.
“Daily Pay Customer Loan” means any Customer Loan for which Payments are
generally due on every Business Day.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 7.2 above.
“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.
“Direct Competitor” means (a) any Person engaged in the same or similar line of
business as Borrower, (b) any Person that is a direct competitor of Borrower or
any Subsidiary of Borrower and is identified as such by Borrower to Lender prior
to the date hereof (as such list is updated by Borrower from time to time, and
acknowledged in writing by Lender (such acknowledgment not to be unreasonably
withheld)) or (c) any Affiliate of any such Person; provided that, any Person
(other than any Person listed in clause (b) and their Affiliates) that either
(i) both (A) has a market capitalization equal to or greater than $5 billion and
(B) that is in the business of investing in commercial loans that generally have
an original par amount in excess of $10,000,000 or (ii) that is an Approved
Fund, shall in either case not be deemed a “Direct Competitor” hereunder.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.
“Excluded Account” means all Deposit Accounts other than the Operating Account
and any other Deposit Account held at Lender or with respect to which Borrower,
Lender and the depositary bank have executed and delivered a deposit account
control agreement.
“Expected Yield” means, with respect to any Customer Loan, the expected
aggregate annualized rate of return (calculated inclusive of all interest and
fees (other than any Upfront Fees)) of such Customer Loan over the life of such
Customer Loan (assuming (x) in the case of a Daily Pay Customer Loan, a 252 or
257-day, as applicable, year, and (y) in the case of a Weekly Pay Customer Loan,
a 52-week year (or, in any case, such other number of payment days set forth in
the Credit Policy for a 12-month term Customer Loan).
“FFOR” means Fund for ODC Receivables LLC, a Delaware limited liability company
and wholly owned Subsidiary of the Borrower.
“GAAP” means generally accepted accounting principles consistently applied, as
in effect from time to time in the United States.
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options


-14-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
“Good Faith Business Judgment” means Lender’s business judgment, exercised
reasonably (from the perspective of an asset-based lender), honestly and in good
faith and not arbitrarily.
“including” means including (but not limited to).
“Indebtedness” means (a) all indebtedness created, assumed or incurred in any
manner by any Loan Party representing money borrowed (including by the issuance
of debt securities, notes, bonds debentures or similar instruments), (b) all
indebtedness of any Loan Party for the deferred purchase price of property or
services, (c) the Obligations, (d) obligations and liabilities of any Person
secured by a Lien or claim on property owned by a Loan Party, even though the
Loan Party has not assumed or become liable therefor, (e) obligations and
liabilities created or arising under any capital lease or conditional sales
contract or other title retention agreement with respect to property used or
acquired by a Loan Party, even though the rights and remedies of the lessor,
seller or lender are limited to repossession or otherwise limited; (f) all
obligations of a Loan Party on or with respect to letters of credit, bankers’
acceptances and other similar extensions of credit whether or not representing
obligations for borrowed money; and (g) the amount of any Contingent
Obligations.
“Intellectual Property” means all of Loan Party’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
any and all design rights which may be available to Loan Party now or hereafter
existing, created, acquired or held; any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; and all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state, federal or other bankruptcy or insolvency law, now or
hereafter in effect, including assignments for the benefit of creditors, formal
or informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, readjustment of debt,
dissolution or liquidation, or other relief.
“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of a Loan
Party’s custody or possession or in transit, and including any returned goods
and any documents of title representing any of the above.
“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned Subsidiary)
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Lender and any Loan Party relating to this Agreement, and all amendments and
modifications thereto and replacements therefor.
“Loan Party” is defined in the heading to this Agreement.
“Material Adverse Change” means a material adverse effect on (i) the operations,
business or financial condition of Loan Parties taken as a whole, (ii) the
ability of the Loan Parties taken as a whole to repay the Obligations or
otherwise


-15-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


perform, in all material respects, its obligations under the Loan Documents, or
(iii) the respective Loan Parties’ interest in, or the value, perfection or
priority of Lender’s security interest in the Collateral.
“Material Modification” means, with respect to any Customer Loan, a reduction in
the interest rate, an extension of the term, a reduction in any required payment
or extension of a payment date or a reduction in the outstanding Principal
Balance, or a release of any guarantor in each case as reflected in an amendment
to the Customer Loan Documentation.
“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Loan Party to Lender, whether evidenced by this Agreement, the Loan Documents,
or any note or other instrument or document, or otherwise, whether arising from
an extension of credit, opening of a letter of credit, banker's acceptance,
loan, guaranty, indemnification or otherwise, whether direct or indirect
(including, without limitation, those acquired by assignment and any
participation by Lender in Loan Party’s debts owing to others, and any interest
and other obligations that accrue after the commencement of an Insolvency
Proceeding), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, letter of credit fees, collateral monitoring fees,
closing fees, facility fees, termination fees, minimum interest charges and any
other sums chargeable to a Loan Party under this Agreement or under any other
Loan Documents.
“Operating Account” means the deposit account of Borrower numbered 1830006548 at
MB Financial Bank (or any successor account thereto held with a bank that has
entered into with Lender a deposit account control agreement covering such
account in form and substance reasonably acceptable to Lender).
“Originating Bank” means BofI Federal Bank or another chartered bank that
originates Customer Loans.
“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
“Overadvance” is defined in Section 1.3.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment” means all checks, wire transfers and other items of payment received
by Lender for credit to Borrower’s outstanding Loans.
“Permitted Charged-Off Sale” means the sale of Charged-Off Customer Loans and
related assets (including any related security) by the Borrower to any third
party from time to time pursuant to the terms of any document or agreement
entered into between the Borrower and such third party, in good-faith and in an
arm’s length transaction, providing for the sale of specific assets by the
Borrower to such third party in the ordinary course of the Borrower’s business;
provided, that such sale is made without representation, warranty or recourse of
any kind by Borrower (other than customary representations regarding title and
absence of liens on the Charged-Off Customer Loans, and the status of Borrower,
due authorization, enforceability, no conflict and no required consents in
respect of such sale), and provided that 100% of the Purchase Price for such
Customer Loans shall be paid contemporaneously with such sale in cash by
depositing the same in the Operating Account.
“Permitted Guarantee” means any (i) unsecured guarantee by the Borrower (or
similar instrument providing unsecured recourse to Borrower) of up to 5% of the
obligations of, or commitments to, an SPE under any Permitted SPE Financing,
plus any expenses related to the enforcement thereof, (ii) unsecured guarantee
by the Borrower (or similar instrument providing unsecured recourse to Borrower)
of the obligations of, or commitments to, an SPE under any Permitted SPE
Financing, plus any expenses related to the enforcement thereof, which guarantee
is triggered upon the occurrence of certain actions or omission to act by the
Borrower, applicable SPE and other related persons, (iii) the payment of any
expenses of an SPE in connection with the SPE's establishment and entry into a
Permitted SPE Financing, or (iv) the guarantee hereunder provided by the
Guarantor in favor of the Lender.
“Permitted Indebtedness” means:


-16-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


(i) the Obligations;
(ii) Indebtedness existing on the date hereof in a total principal amount set
forth on the Schedule;
(iii) trade payables incurred in the ordinary course of business;
(iv) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(v) capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $1,000,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness;
(vi) amounts owed pursuant to any real property lease of the Borrower for
Borrower’s locations;
(vii) accounting accruals associated with legal, audit, marketing and consulting
costs incurred in the ordinary course of Borrower’s business;
(viii) Indebtedness under any Permitted Guarantee;
(ix) Indebtedness of Borrower under any letter of credit issued on behalf of
Borrower in favor of a landlord under a real property lease of the Borrower; and
(x) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness in clauses (ii) through (x) above, provided that
the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon Borrower.
“Permitted Investments” means:
(i)    Investments existing on the date hereof and disclosed on Exhibit B;
(ii)    Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Lender’s certificates of deposit maturing no more than one
year from the date of investment therein, and Lender’s money market accounts;
Investments in regular deposit or checking accounts held with Lender or subject
to a control agreement in favor of Lender;
(iii)    Investments not to exceed $250,000 outstanding in the aggregate at any
time consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;
(iv)     Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;
(v)     Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; and
(vi)    Investments in an SPE in connection with a Permitted SPE Sale.
“Permitted Liens” means the following:
(i) purchase money security interests in specific items of Equipment;
(ii) leases of specific items of Equipment;
(iii) Liens for taxes fees, assessments or other governmental charges or levies
either (y) not delinquent not yet payable or (z) being contested in good faith
and for which Borrower maintains adequate reserves on its books, provided that
such Lien shall not have priority over any of the Liens of Lender in the
Collateral;


-17-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


(iv) additional security interests which are consented to in writing by Lender,
which consent may be withheld in its Good Faith Business Judgment, and which are
subordinate to the security interest of Lender pursuant to a Subordination
Agreement in such form and containing such provisions as Lender shall specify in
its Good Faith Business Judgment;
(v) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
(vi) security interests being terminated substantially concurrently with this
Agreement;
(vii) Liens (other than Liens imposed by ERISA) incurred in the ordinary course
of business to secure payment of workers compensation, unemployment insurance,
social security and other like laws or to secure the performance of statutory
obligations, in an aggregate amount not exceeding $250,000 at any time;
(viii) Liens of mechanics, materialmen, workers, repairmen, fillers and common
carriers arising by operation of law for amounts that are not yet due and
payable or which are being contested in good faith by Borrower by appropriate
proceedings, in an aggregate amount not exceeding $25,000 at any time; and
(ix) deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, surety and appeal bonds and other
obligations of a like nature arising in the ordinary course of business, in an
aggregate amount not exceeding $250,000 at any time;
(x) Liens in favor of Lender;
(xi) Liens disclosed in the Representations;
(xii) (A) Liens in favor of an SPE intended as a “fall back” Lien should a
Permitted SPE Sale of Customer Loans from Borrower to such SPE fail to qualify
as a “true sale” within the meaning of the applicable Uniform Commercial Code
and provided such Liens are limited to the assets sold or transferred; and (B)
Liens in favor of a purchaser of Customer Loans in a Permitted Whole Loan Sale
intended as a “fall back” Lien should a sale or transfer of such Customer Loans
from Borrower to such purchaser fail to qualify as a “true sale” within the
meaning of the applicable Uniform Commercial Code and provided such Liens are
limited to the assets sold or transferred (or purported to be sold or
transferred);
(xiii) Liens of BofI Federal Bank (“BOFI”) in account nos. 200000100897 and
200000102133 pledged to support Borrower’s obligations pursuant to the terms of
the Master Business Loan Marketing Agreement between Borrower and BOFI dated
July 19, 2012 (as amended, restated or modified from time to time, the “BOFI
Agreement”), and Liens of any other Originating Bank serving substantially the
same purpose under the applicable agreement between such Originating Bank and
the Borrower, provided, however that in each case the amount in such accounts
shall not exceed the minimum commercially reasonable amount necessary to support
Borrower’s obligations under the BOFI Agreement or such other agreement;
(xiv) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business, provided they are non-exclusive and do not
interfere with the business of Borrower; and
(xvi) Liens in favor of collecting banks arising under Section 4-210 of any
Uniform Commercial Code.
Lender will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
voluntary Lien sign a subordination agreement on Lender’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Lender, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.
“Permitted SPE Financing” has the meaning ascribed to it in the definition of
“Permitted SPE Sale”.
“Permitted SPE Sale” means the sale of Customer Loans and related assets
(including any related security) by the Borrower to any SPE from time to time
pursuant to the terms of any document or agreement entered into between the
Borrower and such SPE providing for the sale of specific assets by the Borrower
to such SPE in the ordinary course of the Borrower’s business, in connection
with a bona fide financing transaction (each such financing, a “Permitted SPE
Financing”).


-18-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


“Permitted Subsidiary” means each Subsidiary of Borrower listed on Exhibit B
hereto.
“Permitted Whole Loan Sale” means the sale of Customer Loans by the Borrower to
any Person who is not an Affiliate from time to time pursuant to the terms of
any whole loan sale program entered into between the Borrower and such Person
providing for the sale of specific assets by the Borrower to such Person in the
ordinary course of the Borrower’s business; provided, in each case, that 100% of
the Purchase Price for such Customer Loans shall be paid contemporaneously with
such sale in cash by depositing the same in the Operating Account.
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government, or any agency or political division thereof, or any
other entity.
“Prime Rate” means the variable rate of interest per annum, most recently
announced by Lender as its “prime rate” (whether or not such announced rate is
the lowest rate available from Lender).
“Principal Balance” means, in respect of any Customer Loans, as of any date of
determination, an amount determined by application of the following procedure:
(i) first, take the original aggregate unpaid principal balance of such Customer
Loan; (ii) second, take the number of loan payments required to be made in
respect of such Customer Loan in accordance with such customer’s then current
Customer Loan Documentation; (iii) third, take the Expected Yield for such
Customer Loan (calculated based upon such customer’s then current Customer Loan
Documentation); (iv) fourth, take the number of loan payments that have been
made in respect of such Customer Loan as of (and including) such date; (v)
fifth, for each such loan payment that has been made in respect of such Customer
Loan as of (and including) such date, assume that such payment was comprised of
(1) a deemed interest portion (calculated based upon the Expected Yield), and
(2) a deemed principal portion comprised of the remainder of such loan payment
(if any) after the deemed interest portion has been deducted; and (vi) sixth,
for each such loan payment that has been made in respect of such Customer Loan
as of (and including) such date, apply such payment as described in clause (v)
above, and reduce the original aggregate unpaid principal balance of such
Customer Loan (with respect to the first payment received with respect to such
Customer Loan) or the Deemed Unpaid Principal Balance (as defined below) (with
respect to each other payment received with respect to such Customer Loan) by
the deemed principal portion calculated as described in clause (v) above - the
result after application of the deemed principal portion will be the “Deemed
Unpaid Principal Balance” of such Customer Loan as of such date. On any date of
determination, In respect of any Customer Loan as of such date of determination,
the “Principal Balance” of such Customer Loan shall be the original aggregate
unpaid principal balance of such Customer Loan (if no payments have been
received in respect of such Customer Loan) or the “Deemed Unpaid Principal
Balance” of such Customer Loan (if one or more payments have been received in
respect of such Customer Loan).
“Purchase Price” with respect to a Customer Loan means an amount received by
Borrower in connection with the sale by Borrower of such Customer Loan, which in
the case of a Permitted SPE Sale or a Permitted Whole Loan Sale shall not be
less than the Principal Balance of the Customer Loan at the date of the sale
“Qualified Cash” means Borrower’s cash held in the Operating Account provided
that the bank at which the Operating Account is held has entered into with
Lender a deposit account control agreement covering such account, providing
Lender with a first-priority security interest in such cash, in form and
substance reasonably acceptable to Lender, and that such deposit account control
agreement remains in full force and effect and no termination thereof, or
closure of the Operating Account, is pending.
“Qualified Customer Loans” means Customer Loans, which meet all of the Minimum
Qualification Requirements. The “Minimum Qualification Requirements” are as
follows:
(i)
the Customer Loan shall meet all of the requirements of Borrower’s Credit
Policy, and shall not have reached its maturity date;

(ii)
all payments on the Customer Loan shall be in equal payments, due on each of the
regular scheduled payment dates per year, which fully amortize the principal
amount of the Customer Loan and all interest thereon over the term of the
Customer Loan, and Borrower shall be permitted to cause such payments to be made
by ACH debit, pursuant to authority from the Customer Loan Obligor in the
Customer Loan Documentation;

(iii)
shall not have a Missed Payment Factor (as defined in the Schedule) of more than
10;



-19-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


(iv)
the Customer Loan Documentation relating to the Customer Loan shall conform in
all material respects to the Borrower’s current form of Customer Loan
Documentation or otherwise be acceptable to Lender in its Good Faith Business
Judgment and shall comply with all of Borrower’s representations and warranties
herein;

(v)
the Customer Loan Documentation relating to the Customer Loan shall not have
been subject to a Material Modification, without the Lender’s prior written
consent;

(vi)
repayment of the Customer Loan shall not be subject to any contingencies;

(vii)
the Customer Loan shall not be owing from a Customer Loan Obligor who has or has
asserted any defense or counterclaim (whether or not relating to the particular
Customer Loan), but if a Customer Loan is owing from a Customer Loan Obligor who
has or has asserted any defense or counterclaim, the Customer Loan will not be
Qualified under this clause only to the extent of the amount of the defense or
counterclaim;

(viii)
the Customer Loan shall not be owing from an Affiliate of Borrower;

(ix)
the Customer Loan shall arise from a loan made for business purposes and not
personal, family or household purposes;

(x)
the Customer Loan shall not be owing from a Customer Loan Obligor which is
subject to any Insolvency Proceeding, or which fails or goes out of a material
portion of its business;

(xi)
the Customer Loan shall not be owing from a Customer Loan Obligor located
outside the United States;

(xii)
[Reserved];

(xiii)
To Borrower’s best knowledge, no facts, events or occurrences exist that, in any
way, impair the validity or enforceability of such Customer Loan or tend to
reduce the amount payable thereunder from the amounts shown thereon or on any
schedule submitted to Lender;

(xiv)
To Borrower’s best knowledge, each Customer Loan Obligor under such Customer
Loan had the capacity to contract at the time any contract or other document
giving rise to the Customer Loan was executed;

(xv)
All requirements of applicable federal, state and local laws, and regulations,
including, without limitation, usury laws and truth-in-lending disclosure laws,
in respect of such Customer Loan and all Customer Loan Documentation related
thereto have been complied with in all material respects;

(xvi)
To Borrower’s best knowledge, all Customer Loan Documentation relating to such
Customer Loan represents the legal, valid and binding payment obligation of the
Customer Loan Obligor thereunder, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other laws (including, but not limited to
principles of equity) affecting the rights of creditors generally;

(xvii)
No right of rescission, set-off, counter-claim or defense of usury or other
defense has been asserted with respect to the Customer Loan or the Customer Loan
Documentation relating thereto;

(xviii)
The Customer Loan represents an undisputed bona fide existing unconditional
obligation of the Customer Loan Obligor created by a loan to the Customer Loan
Obligor by the Borrower or the Originating Bank, in the ordinary course of their
business; and

(xix)
All unpaid balances appearing in all reports and statements provided by Borrower
with respect to the Customer Loan are and shall be true and correct in all
material respects, and to the best of Borrower’s knowledge, all signatures and
endorsements on all Customer Loan Documentation relating to the Customer Loan
are genuine.

“Representations” means the written Representations and Warranties provided by
Borrower to Lender referred to in the Schedule.
“SBAF” means Small Business Asset Fund 2009 LLC, a wholly owned Subsidiary of
the Borrower.
“SBFT” means Small Business Funding Trust, a wholly owned Subsidiary of the
Borrower.
“SPE” means any one of the wholly owned Subsidiaries of the Borrower that is a
“Special Purpose Entity” in existence from time to time which currently shall
include the SPE’s identified as such on Exhibit B hereto and after the date
hereof shall include any other “Special Purpose Entity” Subsidiary that is
created or maintained for the purpose of financing Customer Loans.
“Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more Affiliates of such Person.


-20-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


“Success Fee” is defined in Section 3 of the Schedule.
“Surviving Obligations” means (i) the Obligation to pay the Success Fee when
due, and (ii) contingent, unmatured indemnification Obligations under this
Agreement.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Loan Party connected
with and symbolized by such trademarks.
“Upfront Fees” means, with respect to any Customer Loan, the sum of any fees
charged by Borrower or the Originating Bank, as the case may be, to a Customer
Loan Obligor in connection with the disbursement of a loan, as set forth in the
Customer Loan Documentation related to such Customer Loan, which are deducted
from the initial amount disbursed to such Customer Loan Obligor, including the
“Origination Fee” set forth on the applicable Customer Loan Documentation.
“Weekly Pay Customer Loan” means any Customer Loan for which Payments are
generally due once per week.
Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
9.    GENERAL PROVISIONS.
9.1 Application of Payments. All payments with respect to the Obligations shall
be applied as directed by Borrower, provided that, in the absence of such
direction or upon the occurrence and during the continuance of an Event of
Default, all such payments may be applied, and in Lender's Good Faith Business
Judgment reversed and re-applied, to the Obligations, in such order and manner
as Lender shall determine in its Good Faith Business Judgment. Lender shall not
be required to credit Borrower's account for the amount of any item of payment
which is unsatisfactory to Lender in its Good Faith Business Judgment, and
Lender may charge Borrower's loan account for the amount of any item of payment
which is returned to Lender unpaid. In computing interest on the Obligations,
all Payments received after 1:00 PM Eastern Time on any day shall be deemed
received on the next Business Day, and Payments received by Lender shall be
deemed applied by Lender on account of the Obligations on the Business Day
received by Lender in immediately available funds.
9.2 Increased Costs and Reduced Return. If Lender shall have determined that the
adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or governmental authority, or compliance by Lender with any
directive of, or guideline from, any central bank or other Governmental
Authority or the introduction of, or change in, any accounting principles
applicable to Lender (whether or not having the force of law), in each case,
occurring after the date hereof, shall (i) subject the Lender to any tax, duty
or other charge with respect to this Agreement or any Loan made hereunder, or
change the basis of taxation of payments to Lender of any amounts payable
hereunder (except for taxes on the overall net income of Lender), (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against any Loan, or against assets of or held by, or deposits with or for the
account of, or credit extended by, Lender, or (iii) impose on Lender any other
condition regarding this Agreement or any Loan, and the result of any event
referred to in clauses (i), (ii) or (iii) above shall be to increase the cost to
Lender of making any Loan, or agreeing to make any Loan or to reduce any amount
received or receivable by Lender, then, upon demand by Lender, the Borrower
shall pay to Lender such additional amounts as will compensate the Lender for
such increased costs or reductions in amount. All amounts payable under this
Section shall bear interest from the date of demand by the Lender until payment
in full to the Lender at the highest interest rate applicable to the
Obligations. With respect to this Section 9.2, Lender shall treat Borrower no
differently than Lender treats other similarly situated Borrowers. A certificate
of the Lender claiming compensation under this Section, specifying the event
herein above described and the nature of such event shall be submitted by the
Lender to the Borrower, setting forth the additional amount due and an
explanation of the calculation thereof, and the Lender's reasons for invoking
the provisions of this Section, and the same shall be final and conclusive
absent manifest error.
9.3 Charges to Accounts. Lender may, in its discretion, require that Borrower
pay monetary Obligations in cash to Lender, or charge them to Borrower’s Loan
account (in which event they will bear interest at the same rate applicable to
the Loans), or any of Borrower’s Deposit Accounts maintained with Lender.


-21-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


9.4 Monthly Accountings. Lender shall provide Borrower monthly with an account
of advances, charges, expenses and payments made pursuant to this Agreement.
Such account shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Lender), unless Borrower notifies Lender in
writing to the contrary within 60 days after such account is rendered,
describing the nature of any alleged errors or omissions.
9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed (i) to Borrower or the Guarantor at the address shown in the heading
to this Agreement, or (ii) to Lender at the address shown in the heading to this
Agreement, or (iii) for either party at any other address designated in writing
by one party to the other party. All notices shall be deemed to have been given
upon delivery in the case of notices personally delivered, or at the expiration
of one Business Day following delivery to the private delivery service, or two
Business Days following the deposit thereof in the United States mail, with
postage prepaid.
9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.
9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between the Loan Parties and Lender and supersede all prior
and contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.
9.8 Waivers; Indemnity. The failure of Lender at any time or times to require
any Loan Party to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Lender later
to demand and receive strict compliance therewith. Any waiver of any default
shall not waive or affect any other default, whether prior or subsequent, and
whether or not similar. None of the provisions of this Agreement or any other
Loan Document shall be deemed to have been waived by any act or knowledge of
Lender or its agents or employees, but only by a specific written waiver signed
by an authorized officer of Lender and delivered to Borrower. Each Loan Party
waives the benefit of all statutes of limitations relating to any of the
Obligations or this Agreement or any other Loan Document, and each Loan Party
hereby waives demand, protest, notice of protest and notice of default or
dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension or renewal of any commercial paper, instrument, account, General
Intangible, document or guaranty at any time held by Lender on which such Loan
Party is or may in any way be liable, and notice of any action taken by Lender,
unless expressly required by this Agreement. Each Loan Party hereby agrees to
indemnify Lender and its affiliates, subsidiaries, parent, directors, officers,
employees, agents, and attorneys, and to hold them harmless from and against any
and all claims, debts, liabilities, demands, obligations, actions, causes of
action, penalties, costs and expenses (including reasonable and documented
out-of-pocket attorneys' fees), of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between Lender and such Loan Party, or any other matter, relating to
any Loan Party or the Obligations; provided that this indemnity shall not extend
to damages proximately caused by the indemnitee’s (or any of its Affiliates’)
own gross negligence or willful misconduct. Notwithstanding any provision in
this Agreement to the contrary, the indemnity agreement set forth in this
Section shall survive any termination of this Agreement and shall for all
purposes continue in full force and effect.
9.9 Liability. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE LIABLE FOR ANY
CLAIMS, DEMANDS, LOSSES OR DAMAGES, OF ANY KIND WHATSOEVER, MADE, CLAIMED,
INCURRED OR SUFFERED BY BORROWER OR ANY OTHER PARTY THROUGH THE ORDINARY
NEGLIGENCE OF LENDER, OR ITS PARENT OR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS, BUT NOTHING HEREIN SHALL
RELIEVE LENDER OR IT'S AFFILIATES', SUBSIDIARIES', DIRECTORS', OFFICERS',
EMPLOYEES', AGENTS' OR ATTORNEYS' FROM LIABILITY FOR THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR
LIABLE TO BORROWER OR TO ANY OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF ANY


-22-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


FINANCIAL ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.
9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by each Loan Party and a duly authorized
officer of Lender.
9.11 Time of Essence. Time is of the essence in the performance by each Loan
Party of each and every obligation under this Agreement.
9.12 Attorneys Fees and Costs. Each Loan Party shall reimburse Lender for all
reasonable and documented out-of-pocket attorneys' and consultant’s fees
(whether incurred before, during or after an Insolvency Proceeding), and all
filing, recording, search, title insurance, appraisal, audit, and other
reasonable and documented out-of-pocket costs incurred by Lender, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys' fees and
costs Lender incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or a Loan Party; enforce,
or seek to enforce, any of its rights; prosecute actions against, or defend
actions by, Account Debtors; commence, intervene in, or defend any action or
proceeding; initiate any complaint to be relieved of any automatic stay in
bankruptcy; file or prosecute any probate claim, bankruptcy claim, third-party
claim, or other claim; examine, audit, copy, and inspect any of the Collateral
or any of a Loan Party’s books and records; protect, obtain possession of,
lease, dispose of, or otherwise enforce Lender’s security interest in, the
Collateral; and otherwise represent Lender in any litigation relating to such
Loan Party. All attorneys' fees and costs to which Lender may be entitled
pursuant to this Paragraph shall immediately become part of Borrower's
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.
9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of each Loan Party and Lender; provided,
however, that (a) a Loan Party may not assign or transfer any of its rights
under this Agreement without the prior written consent of Lender and (b) Lender
may not assign or transfer any of its rights under this Agreement (including
without limitation, the assignment of a participation under this Agreement) to a
Direct Competitor of the Borrower, unless a material portion of the Obligations
has been accelerated in connection with the occurrence of an Event of Default or
a Default or Event of Default has occurred and is continuing under Section
7.1(k) or 7.1(l). No consent by Lender to any assignment shall release a Loan
Party from its liability for the Obligations.
9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.
9.15 Limitation of Actions. Any claim or cause of action by a Loan Party against
Lender, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Lender, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
a Loan Party by the commencement of an action or proceeding in a court of
competent jurisdiction by the filing of a complaint within two years after the
first act, occurrence or omission upon which such claim or cause of action, or
any part thereof, is based, and the service of a summons and complaint on an
officer of Lender, or on any other person authorized to accept service on behalf
of Lender, within thirty (30) days thereafter. Each Loan Party agrees that such
two-year period is a reasonable and sufficient time for such Loan Party to
investigate and act upon any such claim or cause of action. The two-year period
provided herein shall not be waived, tolled, or extended except by the written
consent of Lender in its sole discretion. This provision shall survive any
termination of this Loan Agreement or any other Loan Document.
9.16 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Each Loan Party and Lender acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Lender or any Loan Party under any rule of construction or otherwise.


-23-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


9.17 Public Announcement. Borrower and Lender shall jointly prepare a public
announcement of the transactions contemplated by this Agreement, and each of
Borrower and Lender, after receiving the consent of the other, may publicize the
same in marketing materials, newspapers and other publications, and otherwise,
and in connection therewith may use the other’s name, tradenames and logos.
9.18 Confidentiality. Lender agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by Lender from the Borrower, which indicates
that it is confidential or would reasonably be understood to be confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that Lender may disclose
such information to its officers, directors, employees, attorneys, accountants,
affiliates, participants, prospective participants, assignees and prospective
assignees, if they are aware of, or are informed of, the confidential nature of
the information and are instructed to keep such information confidential, and
such other Persons to whom Lender shall at any time be required to make such
disclosure in accordance with applicable law, and provided, that the foregoing
provisions shall not apply to disclosures made by Lender in its Good Faith
Business Judgment in connection with the enforcement of its rights or remedies
after an Event of Default. The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of Lender relating to Borrower.
9.19 Governing Law; Jurisdiction; Venue; Arbitration. This Agreement and all
acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of North Carolina. All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Agreement or the
relationship between any Loan Party and Lender, and any and all other claims of
a Loan Party against Lender of any kind, shall be brought only in the General
Court of Justice of North Carolina sitting in Durham County, North Carolina or
the United States District Court for the Middle District of North Carolina, and
each consents to the jurisdiction of an such court, and waives any and all
rights the party may have to object to the jurisdiction of any such court, or to
transfer or change the venue of any such action or proceeding, including,
without limitation, any objection to venue or request for change in venue based
on the doctrine of forum non conveniens; provided that, notwithstanding the
foregoing, nothing herein shall limit the right of Lender to bring proceedings
against a Loan Party in the courts of any other jurisdiction. Each Loan Party
consents to service of process in any action or proceeding brought against it by
Lender, by personal delivery, or by mail addressed as set forth in this
Agreement or by any other method permitted by law. If the jury waiver set forth
in Section 9.20 below is not enforceable, then any dispute, controversy, claim,
action or similar proceeding arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by final and binding arbitration held in Durham County, North Carolina in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with those
rules. The arbitrator shall apply North Carolina law to the resolution of any
dispute, without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment upon any award resulting from arbitration may be entered
into and enforced by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section. The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and reasonable attorneys’ fees, incurred by the parties to the
arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.


9.20 Mutual Waiver of Jury Trial. LENDER AND EACH LOAN PARTY EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF


-24-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement


THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY LENDER OR SUCH LOAN PARTY, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE
VOID, INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR
PROVISION OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.
10.    GUARANTEE.
The Guarantor shall concurrently execute and deliver to Lender a Continuing
Guaranty with respect to the Obligations in form acceptable to Lender, and each
Loan Party shall cause such Continuing Guaranty to continue in full force and
effect until all Obligations have been paid in full and this Agreement has been
terminated.


    
[Signatures on Next Page]














-25-





--------------------------------------------------------------------------------

Second Amended and Restated Loan and Security Agreement




Borrower:
On Deck Capital, Inc.




By: /s/ Howard Katzenberg
Title: Chief Financial Officer




Guarantor:
ODWS, LLC




By: /s/ Howard Katzenberg
Title: Officer/Authorized Signatory






Lender:
PACIFIC WESTERN BANK




By: /s/ John Wroton
Title: Senior Vice President












[Signature Page--Second Amended and Restated Loan and Security Agreement]




        




        








-26-





--------------------------------------------------------------------------------


Schedule to Second Amended and Restated Loan and Security Agreement






Schedule to
Second Amended and Restated
Loan and Security Agreement


Borrower:        On Deck Capital, Inc.     
Address:        1400 Broadway, 25th Floor
New York, New York 10018


Guarantor:        ODWS, LLC    
Address:        1400 Broadway, 25th Floor
New York, New York 10018
        
Date:            June 30, 2016
This Schedule forms an integral part of the Second Amended and Restated Loan and
Security Agreement among PACIFIC WESTERN BANK, a California state chartered bank
(successor by merger to Square 1 Bank) (“Lender”), the above Borrower
(“Borrower”) and the above Guarantor (“Guarantor”) of even date.

--------------------------------------------------------------------------------

1. Credit Limit
(Section 1.1):    An amount not to exceed a total of $20,000,000 at any one time
outstanding (the “Credit Limit”):

--------------------------------------------------------------------------------

2. Interest.
Interest Rate (Section 1.2):    
A rate equal to the Prime Rate in effect from time to time, plus 1.25% per
annum, provided that (i) the interest rate in effect on any day shall not be
less than 4.50% per annum, and (ii) the minimum interest due for each month
shall be $10,000. Interest shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The interest rate applicable to the
Obligations shall change on each date there is a change in the Prime Rate.




-1-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement







--------------------------------------------------------------------------------



3. Fees (Section 1.4):
Reserved. (Any and all fees that remain unpaid under the Existing LSA shall
remain in effect and shall remain as Obligations hereunder.)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



4. Maturity Date
(Section 6.1):
October 28, 2016.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5. Financial AND OTHER Covenants
(Section 5.1):    
Borrower and Guarantor (on a consolidated basis) shall comply with each of the
following covenants. (All references below to “Borrower” in this Section 5 shall
be deemed to refer to Borrower and Guarantor on a consolidated basis.)
(a) Cumulative Static
Pool Default Ratio:
As determined as of the end of any Monthly Period, Borrower’s Cumulative Static
Pool Default Ratio (computed on a cumulative basis including all of Borrower’s
Customer Loans that have been transferred to any Subsidiary of Borrower, but
excluding up to $10,000,000 of outstanding Principal Balance of the Customer
Loans sold to SBAF during any completed fiscal quarter (if more than $10,000,000
of outstanding Principal Balance of Customer Loans are sold to SBAF during any
completed fiscal quarter, those with the highest Principal Balance will first be
excluded)) in respect of any Vintage Pool shall not exceed, for any “Month,” the
maximum Cumulative Static Pool Default Ratio set forth opposite such month in
the column “Any Single Quarter” (with the reference to “Month” referring to the
number of months ended since the end of the Fiscal Quarter during which such
Vintage Pool was originated):







-2-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




Month
Cumulative Static Pool Default Ratio
Any Single Quarter
1
5.00%
2
5.00%
3
5.00%
4
8.00%
5
8.00%
6
8.00%
7 and thereafter
11.00%



(b) Quarterly
Covenants:
As of the last day of each fiscal quarter, Borrower shall maintain the
following:



(i)
Borrower’s Tangible Net Worth shall not be less than $100,000,000;

(ii)
Borrower’s Leverage Ratio shall not exceed 6:1;

(iii)
Borrower’s Consolidated Liquidity shall not be less than $30,000,000; and

(iv)
the unrestricted Cash and Cash Equivalents of Borrower and its Subsidiaries
shall not be less than $20,000,000.

(c) Qualified Customer
Loan/Cash
Covenant:
As determined as of the last day of each calendar month, Borrower shall cause
the total outstanding Loans in the aggregate, to be equal to or less than an
amount equal to the sum of the following:

    
(i)
95% of the “Principal Balance” of Borrower’s “Qualified Customer Loans” (as
those terms are defined in Section 8 above); plus



(ii)
95% of the amount of Borrower’s “Qualified Cash” (as defined in Section 8
above).



(d) Definitions
As used herein, the following terms have the following meanings:



“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered


-3-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




“cash” under GAAP or “cash” as recorded on the books of Borrower and its
Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s Investor Services, Inc.; (c) commercial paper maturing no more than one
year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s Investor Services, Inc.; (d) certificates of deposit or bankers’
acceptances maturing within one year after such day and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (e) shares of any money market mutual fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above, (ii) has net assets of
not less than $500,000,000 and (iii) has the highest rating obtainable from
either S&P or Moody’s Investor Services, Inc.
“Charged-Off Customer Loan” means a Customer Loan which, in each case,
consistent with the Borrower’s Credit Policy, (i) has or should have been
written off Borrower’s books as uncollectable or (ii) has been determined to be
a Charged-Off Customer Loan by Lender in its discretion.
“Consolidated Liquidity” means, as of any date of determination, an amount
determined for Borrower and its Subsidiaries, on a consolidated basis, equal to
the sum of (i) unrestricted Cash and Cash Equivalents of Borrower and its
Subsidiaries, as of such date, plus, (ii) the excess of (x) the Credit Limit
over (y) the aggregate amount of the outstanding Loans as of such date of
determination, plus (iv) the aggregate amount of all unused and


-4-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




available credit commitments under any credit facilities of Borrower and its
Subsidiaries, as of such date; provided, as of such date, all of the conditions
to funding such amounts under clause (iii) and (iv), as the case may be, have
been fully satisfied (other than delivery of prior notice of funding and
pre-funding notices, opinions and certificates that are reasonably capable of
delivery as of such date) and no lender under such credit facilities shall have
refused to make a loan or other advance thereunder at any time after a request
for a loan was made thereunder.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Borrower and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Convertible Indebtedness” means any Indebtedness of Borrower that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Borrower, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“Cumulative Defaults” means, with respect to any Vintage Pool as of the end of
any Monthly Period, the aggregate outstanding Principal Balance of the Customer
Loans in such Vintage Pool that are Defaulted Customer Loans (measured for the
period commencing from the origination of each such Customer Loan to the end of
such Monthly Period).
“Cumulative Static Pool Default Ratio” means, the percentage equivalent of a
fraction (i) the numerator of which is the aggregate Cumulative Defaults in
respect of any Vintage Pool as of the last day of the most recently ended
Monthly Period and (ii) the denominator of which is the aggregate original
outstanding Principal Balance of all Customer Loans comprising such Vintage
Pool.
“Defaulted Customer Loan” means, with respect to any date of determination, a
Customer Loan which (i) is a Charged-Off


-5-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




Customer Loan or (ii) has a Missed Payment Factor of sixty (60) or higher.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Debt and Convertible Indebtedness, as of such day, to (b)
the sum of (i) Borrower’s total stockholders’ equity as of such day, (ii)
Warranty Liability as of such day and (iii) the sum of Subordinated Debt and
Convertible Indebtedness as of such day.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on August 7, 2013 and end on
August 31, 2013.
“Missed Payment Factor” means, in respect of any Customer Loan, an amount equal
to the sum of (a) the amount equal to (i) the total past due amount of Payments
in respect of such Customer Loan, divided by (ii) the required periodic Payment
in respect of such Customer Loan as set forth in the related Customer Loan
Documentation and (b) the number of Payment Dates, if any, past the Customer
Loan maturity date on which a Payment was due but not received.
“Payment” means any payment due on a Customer Loan.
“Payment Date” means the date any Payment is due.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor's Financial
Services LLC business, and its permitted successors and assigns.
“Subordinated Indebtedness” means any Indebtedness of Borrower that is fully
subordinated to all senior indebtedness for borrowed money of Borrower, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to


-6-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




the maturity date of such senior indebtedness for borrowed money.
“Tangible Net Worth” means, as of any day, the total of (a) Borrower’s total
stockholders’ equity, minus (b) all Intangible Assets of Borrower, minus (c) all
amounts due to Borrower from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warranty Liability.
“Warranty Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Borrower determined in accordance with GAAP.
“Vintage Pool” means, as of any date of determination, the pool of Customer
Loans originated by Borrower or an Originating Bank and acquired by Borrower
during any completed fiscal quarter; provided that if the Originating Bank is
other than BofI Federal Bank, the terms shall be similar to those with BofI
Federal Bank. The first fiscal quarter to be measured will be the quarter ending
June 30, 2013.

--------------------------------------------------------------------------------

6. Reporting.
(Section 5.3):            
Borrower shall provide Lender with the following, all of which shall be in such
form as Lender shall specify, shall be on a consolidated basis for Borrower and
Guarantor combined, and which Borrower may deliver by email or facsimile:
(a)
Monthly servicing report within ten Business Days after the end of each month;



(b)
Monthly unaudited financial statements, as soon as available, and in any event
within 45 days after the end of each month;



(c)
Annual operating budgets and financial projections (including income statements,
balance sheets and cash flow statements, by month) by February 20 of each year
for such year, approved by Borrower’s board of directors;



(d)
Annual financial statements, as soon as available, and in any event within 120
days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion



-7-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




of, independent certified public accountants reasonably acceptable to Lender
(provided that Lender acknowledges that Ernst & Young is acceptable for this
purpose); provided that after the consummation of the Initial Public Offering,
Borrower may furnish, at its option, the applicable financial statements as
described above or its Annual Report on Form 10-K, as filed with the SEC;


(e)
Each of the financial statements in subsections (b) and (d) above shall be
accompanied by Compliance Certificates, in such form as Lender shall reasonably
specify, signed by the Chief Financial Officer of Borrower, certifying that as
of the end of such period Borrower was in full compliance with all of the terms
and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Lender shall request in its Good Faith Business Judgment,
including, without limitation, a statement that at the end of such period there
were no held checks;



(f)
such budgets, sales projections, operating plans or other information as Lender
may reasonably request from time to time; and



(g)
within 30 days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Lender, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in exhibits
to any Intellectual Property Security Agreement delivered to Lender by Borrower
in connection with this Agreement.



-8-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement







--------------------------------------------------------------------------------



7. LOAN PARTY Information:


Each Loan Party represents and warrants that the information set forth in the
Borrower Information Certificate dated on or about November 3, 2014, previously
submitted to Lender (the “Representations”) was true and correct as of such
date.



--------------------------------------------------------------------------------



8. ADDITIONAL PROVISIONS


(a)
Subordination of Inside Debt. All present and future Indebtedness of Borrower to
its officers, directors and shareholders, excluding director and employee
expense reimbursement obligations incurred from time to time in the ordinary
course of business (“Inside Debt”) shall, at all times, be subordinated to the
Obligations pursuant to a subordination agreement on Lender’s standard form.
Borrower represents and warrants that there is no Inside Debt presently
outstanding, except for the debt held by affiliates of SF and Lighthouse
Capital, all of which will either be repaid at the closing of the transaction
contemplated by this Agreement or will be subject to a Subordination Agreement
with Lender. Prior to incurring any Inside Debt in the future, Borrower shall
cause the person to whom such Inside Debt will be owed to execute and deliver to
Lender a subordination agreement on Lender’s standard form.



(b)
Subsidiaries; Foreign Assets. Borrower represents and warrants that, as of the
date hereof, it has no partially-owned or wholly-owned Subsidiaries, except as
set forth on Exhibit B. Borrower represents and warrants that it does not have,
and covenants that, during the term of this Agreement, it will not have, any
assets located outside the United States, except that the foregoing shall not
limit Borrower’s right to have Subsidiaries outside of the United States (and
own the equity interests in such Subsidiaries) to the extent permitted by
Section 5 of this Second Amended and Restated Loan and Security Agreement.



[Signatures on Next Page]


-9-





--------------------------------------------------------------------------------

Schedule to Second Amended and Restated Loan and Security Agreement




Borrower:
On Deck Capital, Inc.




By:  /s/ Howard Katzenberg                     
Title: Chief Financial Officer                   


Lender:
PACIFIC WESTERN BANK




By: /s/ John Wroton                             
Title: Senior Vice President
Guarantor:
ODWS, LLC
 




By:  /s/ Howard Katzenberg                     
Title: Chief Financial Officer/Authorized Signatory
 













[Signature Page--Schedule to Second Amended and Restated Loan and Security
Agreement]






-10-



